943 So.2d 1020 (2006)
ADMINISTAFF OF FLORIDA, INC., and United Self-Insured Services, Appellants,
v.
Lawrence D. CONGER, Appellee.
No. 1D06-5255.
District Court of Appeal of Florida, First District.
December 18, 2006.
*1021 Lamar D. Oxford and Michael A. Lowe of Dean, Ringers, Morgan & Lawton, Orlando, for Appellants.
Don Harvey of the Law Office of Don P. Harvey, Winter Park; Bill McCabe of Shepherd, McCabe & Cooley, Longwood, for Appellee.
PER CURIAM.
DISMISSED. See Sun Sentinel and Tribune Co. v. Petrovich, 744 So.2d 1056 (Fla. 1st DCA 1999).
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.